Citation Nr: 1811703	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-45 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 31, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to October 1980 and from April 1983 to April 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted a TDIU and assigned an effective date of March 31, 2009.  The Veteran believes he is entitled to an earlier effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

In August 2014, the Board remanded this downstream claim to the Agency of Original Jurisdiction (AOJ) to obtain VA and private treatment (medical) records and to obtain a "retrospective" opinion regarding the functional impact of the service-connected disabilities on the Veteran's employability during the period at issue from 2003 to March 2009.  See Chotta v. Peake, 22 Vet. App. 80 (explaining that a duty to assist may include development of medical evidence through a retrospective medical evaluation when there is a lack of medical evidence for the time period being considered). That development was completed and the case returned to the Board for further appellate consideration.  

In March 2016 and April 2017, however, the Board again remanded this derivative claim to the AOJ - but this time for referral of this case to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service or appropriate designee for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) (i.e., on an extra-schedular basis) for the period at issue prior to March 31, 2009.  That development also was completed, and the case since again has been returned to the Board and is now ripe for adjudication. 



FINDINGS OF FACT

1.  Prior to March 31, 2009, the Veteran's service-connected disabilities were:  degenerative disc disease (DDD) of the lumbar spine, evaluated as 40-percent disabling; tinnitus, evaluated as zero-percent disabling effective April 4, 1998 and as 10-percent disabling effective October 29, 2003; hearing loss of the right ear, evaluated as zero-percent disabling; and a patellar disability of each knee, also evaluated as zero-percent disabling.  The combined evaluation was 40 percent effective April 4, 1998, and 50 percent effective October 29, 2003.

2.  Prior to March 31, 2009, the Veteran's service-connected disabilities did not render him unemployable - meaning incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when also considering his level of education, prior work experience and training, but not his age or disabilities that are not service connected.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2009, the Veteran did not meet the schedular criteria (i.e., minimum rating requirements for his service-connected disabilities) for a TDIU.  38 C.F.R. § 4.16(a) (2017).

2.  The criteria also are not met for an effective date earlier than March 31, 2009, for the grant of the TDIU on an alternative extra-schedular basis.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to deciding this appeal.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veterans Claims Assistance Act of 2000 (VCAA), in part, enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The statements from the Veteran and his representative, especially when considered collectively, so in the aggregate, demonstrate they have actual knowledge of the type of evidence and information required to establish his entitlement to a TDIU at an earlier point in time, that is, as of an earlier effective date.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). See Written Brief Presentation received in January 2018; VA Form 9, Substantive Appeal to the Board, received in April 2005; see also Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error is not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

Also, to the full extent possible, VA complied with all prior remand instruction requests, such that another remand of this claim is not required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Relevant Laws, Regulations and Precedent

The Veteran maintains he is entitled to an effective date prior to March 31, 2009, for his TDIU.  See VA Form 21-8940, his official TDIU application, received in October 2003.  He believes his award should date back to that earlier filing for this benefit.

A TDIU is assigned when a Veteran's service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if instead there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  However, for purposes of determining whether these threshold minimum rating requirements are met, disabilities resulting from common etiology or affecting both upper or lower extremities will be considered as one.  Id.

In analyzing the meaning of "substantially gainful employment," courts have concluded that "the test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation"; the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

To be granted a TDIU, however, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the general disability rating schedule, which is based on the average work-related impairment caused by a disability, a claim of "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294 (1994) (considering a veteran's experience as a pilot, training in business administration and computer programming, and history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering a veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering a veteran's master's degree in education and part-time work as a tutor).

Regulations provide additionally that, if the above-mentioned percentage requirements for a schedular TDIU are not met, TDIU still may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 
94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires the RO to first submit the claim to the Director of the Compensation and Pension Service ("DCPS" or "Director") for this special extra-schedular consideration.

II.  Facts and Analysis

The Veteran did not meet the threshold minimum rating criteria of 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis prior to March 31, 2009, as his service-connected disabilities were DDD of the lumbar spine, evaluated as 40-percent disabling; tinnitus, evaluated as zero-percent disabling effective April 4, 1998 and as 10-percent disabling effective October 29, 2003; hearing loss of the right ear, also evaluated as zero-percent disabling; and a patellar disability of each knee, equally evaluated as zero-percent disabling.  The combined evaluation for these service-connected disabilities was 40 percent effective April 4, 1998, and 50 percent effective October 29, 2003.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  Consequently, for the period at issue prior to March 31, 2009, he can only be awarded a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).

To comply with the Board's March 2016 and April 2017 remand directives, the AOJ submitted this TDIU earlier effective date claim to the DCPS for this special consideration.  In a November 2017 administrative opinion, in response, the Director concluded that entitlement to a TDIU on an extra-schedular basis for any time period prior to March 31, 2009 was not warranted. In explanation, the Director conceded the Veteran had last worked in July 2003 but also that he had a college education, decreased motion of the lumbar spine, full motor strength in both of his lower extremities and no radiculopathy on examination in May 2004 and March 2009, and full range of motion of his knees and normal x-rays of both the knees and spine in 2004.  The Director also conceded the Veteran had been receiving social security disability income (SSDI) since July 2003 based on the DDD of his back, osteoarthritis (OA) of both hips, OA of both knees and depression and anxiety.  And regarding those SSDI benefits, the Director pointed out that service connection has not been established for any hip or psychiatric conditions.  The Director determined, after review of the Veteran's claims file, that "none of the available objective evidence supports [his] contention that any of his service-connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity prior to March 31, 2009."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same. See 38 C.F.R. § 4.18. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. Id.

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91. Thus, the criteria use a subjective (not just objective) standard. Id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id.

Also realize, however, the crucial inquiry in determining whether the Veteran was entitled to a TDIU at an earlier point in time is not whether he was able to pursue his profession of choice, or indeed any particular job. Instead, the Board must inquire as to whether he could secure and follow a substantially gainful occupation in a more general sense. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In other words the mere fact that he was unemployed is not enough. It must be determined that his service-connected disabilities made him incapable of performing the acts required by employment, not just that he wasn't working. Id.

After reviewing his claims file, the Board finds the most pertinent evidence to consist of the Veteran's written statements and submissions, his VA and private treatment records, the reports of the relevant VA examinations that he has been afforded, and his records from the Social Security Administration (SSA).  These documents provide the most relevant evidence as to the severity of his service-connected conditions and their effect on his employability during the relevant period of time - that being prior to March 31, 2009.

The Board first acknowledges the representative's argument, in a January 2010 Written Brief Presentation, that, since a VA examiner noted in October 1998 that the Veteran was not able to hold onto any type of job, the date of that examination should be construed as the date of the Veteran's claim for purposes of this derivative earlier effective date claim.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151. The term "claim" or "application" is used interchangeably and means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, "date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r).


Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim. Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. Id; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies. See Harper at 126. Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126  .

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability. The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded. 38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year "grace period" for filing a claim following an increase in severity of a service-connected disability).


According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits. The date on the VA outpatient or hospital examination will be accepted as the date of informal claim. 38 C.F.R. § 3.157(b). But in the absence of a sufficient 
manifestation of an intent to apply for benefits for a particular disease or injury, or, here, consequent unemployment, a document providing medical information - in and of itself - is not an informal claim for VA benefits. Ellington v. Nicholson, 22 Vet. App. 141 (2007).  See also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA). 

The Court has held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."). A claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).


The United Stated Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection. See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157. Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability." MacPhee at 1327; see also 38 C.F.R. § 3.157 (b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155 (a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought.").

Here, as can be synthesized from the discussion of the relevant laws and regulations, the Veteran is not entitled to a TDIU until, at the earliest, the date that it is first shown that his service-connected disabilities resulted in such impairment of mind or body that he was precluded from obtaining and maintaining a substantially gainful occupation.  See, e.g., 38 C.F.R. §§ 3.340, 4.15. The evidence contrarily shows he was not only able to continue maintaining substantially gainful employment until July 2003 (so for years after the suggestion of unemployability in October 1998 during the VA examination), but even further that he actually did so.  Moreover, there is no indication in the record that it was protected or otherwise marginal employment.  See 38 C.F.R. § 4.18; see also VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits received in January 2009; https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  Thus, the representative's argument notwithstanding, the date of that October 1998 VA examination cannot be recognized as the initial date (i.e., informally) of the TDIU claim, even if derivative of an increased-rating claim(s) then pending, because the Veteran was not actually unemployed until far later - specifically, not until July 2003.

The Veteran's VA treatment records reflect that, in July 2003, he complained of significant back pain, which interrupted his sleep and for which he was taking pain medication, but he disclaimed leg weakness.  He said that he had not worked since July 1, 2003 because of the pain and limited mobility.  See, e.g., VA treatment note dated July 30, 2003.  He complained of continued back pain weakness and numbness in both legs thereafter.  See, e.g., VA treatment note dated February 5, 2004.

The Veteran was afforded multiple VA examinations during the period on appeal for the purpose of assessing the severity of his service-connected conditions and their functional impact, in turn allowing the Board to assess his employability.  During a May 2004 VA spine examination, his complaints of low back pain, and his treatment with morphine for it, were noted.  But he reported having no problem with standing or walking.  The range of motion of his knees was normal.  He was observed to have marked muscle spasms and tenderness of the paraspinal muscles of the lumbar level, and his forward flexion of his lumbar spine was to 45 degrees, backward flexion to 0 degrees, and side flexion (lateral bending) to 10 degrees.  The examiner found no signs of any DDD or degenerative joint disease (DJD), i.e., arthritis, and no associated symptoms of radiculopathy, such as involving the lower extremities.  An x-ray showed no bony abnormalities.  The examiner did determine, however, that the Veteran had moderately-severe loss of function owing to pain and decreased range of motion.

A February 2005 decision of an Administrative Law Judge (ALJ) with the SSA reflects that the Veteran was awarded SSDI that month based, in part, on the ALJ's finding that "the medical evidence establishe[d] that the Veteran ha[d] the following 'severe' impairments: DDD with lower back pain and radicular pain; osteoarthritis of the hips and knees; hyperlipidemia; [gastroesophageal reflux disease (GERD)]; depression/anxiety; and hypothyroidism."  The Veteran's records from the SSA indicate that he was afforded a Residual Functional Capacity Assessment in November 2003, and the examining physician determined that the Veteran was able to occasionally lift and/or carry 50 pounds, frequently lift and/or carry 25 pounds, stand and/or walk and sit about six hours in an eight-hour workday.  No communicative or hearing-related functional limitations were noted.  

The Veteran's private medical records reflect that a June 2007 MRI uncovered multilevel disc degenerative disc disease and spondylosis in the Veteran's spine, with the dominant abnormality at C5-6, where there was a large right paracentral disc extrusion/protusion and possible free fragment.  The next month, he received two epidural steroid injections and was seen for follow up of his low back, neck, upper and lower extremity pain and headaches, which were apparently his chief complaints during that period.  He was apparently in no acute distress at the time of the injections.  His evaluating physician noted, in a July 2007 Operative Report, that the neck pain was likely related to a fall the Veteran had in 2006.

After continued complaints of low back pain and bilateral leg pain, the Veteran underwent another MRI in December 2007 according to those private treatment records, and the evaluating physician's impression was that the Veteran had a congenitally small spinal canal, which, when combined with some broad-based disc herniation and ligamentum flavum hypertrophy produced moderate-to-marked central canal stenosis at the L4 level, and that there was small central disc herniation at the L5 level.  The Veteran was seen again by his private physicians with complaints of back pain with bilateral hip and leg pain in November 2008.  He underwent another MRI, and the physician's impression was postoperative and degenerative changes at L4-5 and mild degenerative changes and congenital spinal canal narrowing at the other lumbar areas.  Notes indicate that, with conservative treatment having failed, the Veteran underwent a L4-5 decompression fusion.

On examination in March 2009, the Veteran's active range of motion (ROM) limitations in his left knee were determined to be as follows: flexion limited to 125 degrees, with pain beginning at 108 degrees; and extension limited to 10 degrees, with pain beginning at 47 degrees.  In his right knee, those limitations were: flexion limited to 134 degrees, with pain beginning at 129 degrees; and extension limited to 15 degrees, with pain beginning at 30 degrees.  His lumbar spine active ROM limitations were as follows: 0-20 degrees flexion; extension 0-5 degrees; left lateral flexion from 0-10 degrees; right lateral flexion from 0-10 degrees; left rotation from 0-10 degrees; and right rotation from 0-13 degrees.  

He had pain throughout each of those ranges of motion.  Those limitations were noted to prevent or severely limit many of his activities of daily living (ADLs) and his ability to work.  In a June 2009 addendum, the examiner added that the Veteran had an abnormal gait with poor propulsion related to retropatellar syndrome.

The Veteran consequently was awarded a TDIU in a July 2009 rating decision, retroactively effective from March 31, 2009, based, in part, on those March 2009 VA examination findings.

The Veteran more recently was afforded another VA examination in October 2014, this time however for the purpose of "retrospectively" assessing the effect of his service-connected disabilities on his ability to work prior to March 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008). The examiner charged with making this after-the-fact assessment concluded the Veteran was at least as likely as not capable of obtaining and maintaining substantially gainful employment during each year between 2003 and 2009.  Regarding the Veteran's complaints of back pain, the examiner stated that the severity of the Veteran's back pain, as reported by the Veteran, was not consistent with the then most recent radiologic and physical findings.  The examiner also noted that, between 2003 and 2008, physical exams did not reveal deficits in strength, reflexes or sensory testing.  The examiner did concede, however, that it is at least as likely as not the Veteran would have experienced mild-to-moderate difficulty in employment where heavy lifting and carrying, pushing and pulling would have been required, and that he would have experienced some relatively mild difficulty in sedentary labor between 2003 and 2008.

The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, for a particular disability, is recognition that industrial capabilities are impaired.  And this is especially true the higher the rating for the individual disability. Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail - especially, as here, when it is predicated during the time at issue on extra-schedular entitlement, meaning special or unusual circumstances (i.e., outside the norm).

The Veteran's VA treatment records noted his subjective complaints of back pain during this earlier period of time in question, but they note only very little, if any, functional limitations caused by his service-connected lower back and bilateral knee disabilities and hearing loss and tinnitus.  And the Board finds that, in this particular case, his subjective complaints of some pain, alone, without accompanying functional loss, are not tantamount to or indicative of an inability to obtain or maintain substantially gainful employment.  Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's SSA records may indeed tend to suggest he was unable to obtain and maintain gainful employment, but those records also clearly indicate that the reason for his difficulty obtaining and maintaining gainful employment was not only owing to his service-connected disabilities, but also his other, non-service connected disabilities.  For example, in the SSA decision granting the Veteran SSDI benefits, the VLJ noted several other severe impairments, including osteoarthritis of the hips, hyperlipidemia, GERD, depression/anxiety and hypothyroidism.  Further, the Veteran's VA treatment records and the May 2004 VA examination for knee conditions resulted in mention of only very minor functional limitation, as the Veteran's range of motion of his knees was normal on examination in May 2004.  And although the May 2004 VA examiner did find that the Veteran had moderately-severe loss of function due to pain and decreased range of motion, it was not indicated that he was resultantly prevented from obtaining or maintaining gainful employment in any form, physical or sedentary.  Moreover, the SSA's determination, while relevant to this VA claim, is not dispositive because these two Federal agencies have different disability requirements.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).


Finally, the reports of the April 2009 and November 2014 VA audio examinations indicate the Veteran's hearing loss and tinnitus still did not impact his ability to work as recently as 2014.  Thus, the Board finds, based on his VA treatment records and SSA records, if he was unemployable during the couple or so years before the SSA's February 2005 decision granting him SSDI, it was not solely on account of his service-connected disabilities.

As far as his employability after February 2005 is concerned, the Veteran's private treatment records indicate he was experiencing quite a bit of pain and discomfort referable to his spine between about 2007 and 2009.  Those records also seem to indicate, however, that much of the pain and discomfort was owing to his non-service-connected cervical spine/neck disability, and not instead to his service-connected lumbar spine/low back disability.  Beyond that, these records specify that his cervical spine problems were likely related to a fall he had then just recently sustained in 2006, so unrelated to anything that had occurred during his time in service or even in the years since his discharge.  There are certainly complaints of lower back/lumbar spine-related pain and other problems, but there is little-to-no mention of any functional limitations caused by his lumbar spine condition or other service-connected disabilities.  And with regard to the pain reported by him, it is not clear to the Board, upon review of these private records, just how much of it is related to his non-service-connected cervical spine and how much of it, instead, was the result of his service-connected lumbar spine disability.  Nevertheless, on the whole the Board finds that these private treatment records do not indicate he was in any event unable to obtain or maintain gainful employment before 2009, even accepting this chronic pain issue.

The Veteran's own statements indicate he stopped working not because he was unable to continue working due to his service-connected disabilities, but instead because he was told by the SSA that he needed to stop working in order to qualify to apply for SSDI.  See Letter from Veteran received in December 2017.  The Veteran claims that he left his most recent employer after he temporarily lost his sight due to a reaction he had from medications that he was taking for his service-connected disabilities, but even if that were true, he himself doesn't even contend that this was anything more than a short-lived, transient issue.  See id.  He worked in an administrative capacity prior to leaving that employer in July 2003.  See, e.g., VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits received in December 2008; VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in October 2009.  He graduated high school and attended two years of college.  See SSA-3368-BK, Disability Report Adult dated in June 2003 in the Veteran's SSA Records.  The record as a whole does not reflect that his temporary loss of sight, service-connected lumbar spine disability, or any of his other service-connected disabilities, by themselves, prevented him from obtaining or maintaining substantially gainful employment.

The Board truly empathizes with the Veteran and acknowledges that his lumbar-spine related pain may indeed have made it difficult for him to work jobs requiring a lot of physical activity and lifting heavy objects.  However, he has experience in administrative-type employment, i.e., sedentary work, and therefore the Board finds that having him work (or this expectation) during this earlier time period at issue in this less physically-demanding capacity is reasonable and justifiable given his particular circumstances.  The preponderance of the evidence indicates his lumbar spine pain and consequent range-of-motion limitations did not prevent him from obtaining or maintaining substantially gainful employment in, as example, a seated, administrative-type function or position.  The Board also finds that there is little-to-no probative evidence that any of his other service-connected disabilities had any significant effects on his employability.  As such, the Board finds that he is not entitled to an effective date earlier than March 31, 2009, for his TDIU award, including on the only available extra-schedular basis under 38 C.F.R. § 4.16(b).



ORDER

This claim of entitlement to an effective date prior to March 31, 2009, for the grant of the TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


